                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

1009 CLINTON PROPERTIES, LLC,                            CIVIL ACTION
         Plaintiff,

v.                                                       No. 18-5286

STATE FARM FIRE AND CASUALTY
COMPANY,
        Defendant.

                                         OPINION

     I.       INTRODUCTION

           This is a breach of insurance contract action alleging that Defendant failed to

pay Plaintiff monies owed under an insurance policy. On December 7, 2018, the

instant matter was removed from the Court of Common Pleas of Philadelphia

County. ECF No. 1. Currently before the Court is Defendant's Motion to Dismiss

Count II of Plaintiffs Complaint Pursuant to Federal Rule of Civil Procedure

12(b)(6) (ECF No. 4), Plaintiffs Response thereto (ECF No. 6), and Defendant's

Reply (ECF No. 7).

     II.      BACKGROUND

           Defendant issued a rental dwelling insurance policy to Plaintiff covering

Plaintiffs property located at 1426 S. Vodges St., Philadelphia, PA 19143 (the

"Policy"). ECF No. 1 at 14-15; ECF No. 5 at 2. On January 18, 2018, while the

Policy was in effect, Plaintiff suffered physical loss and damage to his insured

                                              1
property. ECF No. 1 at 15. The loss is believed to have been caused by a peril

insured against under the Policy. Id. Plaintiff promptly informed Defendant of the

loss and fully complied with the terms and conditions required under the Policy.

Id. Despite Plaintiffs demands for benefits under the Policy, Defendant has

refused, without justification, to pay Plaintiff monies owed for the damages

suffered as a result of the loss. Id. Defendant continues to refuse to pay Plaintiff

its benefits, as required under the Policy. Id.

      As a result of Defendant's refusal to pay Plaintiff benefits under the Policy,

Plaintiff initiated the instant action and alleges two causes of action against

Defendant. Count I is breach of contract. Id. Count II is a bad faith claim under

42 Pa. C.S.A. § 8371. Id. at 16. Plaintiff alleges that Defendant acted in bad faith

for refusal to pay benefits under the Policy by engaging in the following conduct:

      a. Sending correspondence falsely representing that Plaintiffs loss
         caused by a peril insured against under the Policy was not entitled
         to benefits due and owing under the Policy;
      b. In failing to complete a prompt and thorough investigation of
         Plaintiffs claim before representing that such claim is not covered
         under the Policy;
      c. In failing to pay Plaintiffs covered loss in a prompt and timely
         manner;
      d. In failing to objectively and fairly evaluate Plaintiffs claim;
      e. In conducting an unfair and unreasonable investigation of Plaintiffs
         claim;
      f. In asserting Policy defenses without a reasonable basis in fact;



                                           2
      g. In flatly misrepresenting pertinent facts or policy provisions relating
         to coverages at issue and placing unduly restrictive interpretations
         on the Policy and/or claim forms;
      h. In failing to keep Plaintiff or their representatives fairly and
         adequately advised as to the status of the claim;
      i. In unreasonably valuing the loss and failing to fairly negotiate the

         amount of the loss with Plaintiff and their representatives;
      J. In failing to promptly provide a reasonable factual explanation of
         the basis for the denial of Plaintiffs claim;
      k. In unreasonably withholding policy benefits;
      1. In acting unreasonably and unfairly in response to Plaintiffs claim;
      m. In unnecessarily and unreasonably compelling Plaintiff to institute
         this lawsuit to obtain policy benefits for a covered loss, that
         Defendant should have paid promptly and without the necessity of
         litigation.

Id. at 16-17.

      On December 13, 2018, Defendant filed its Motion to Dismiss Count II (bad

faith claim) of Plaintiffs Complaint. ECF No. 4. Defendant alleges that

Plaintiffs bad faith claim should be dismissed because the Complaint fails to

allege the essential elements of a bad faith claim and the Complaint is devoid of

any factual allegations to support a cause of action for bad faith. ECF No. 4-2 at 3.

Moreover, Defendant contends that Plaintiffs bad faith claim contains only "bare,

boiler-plate and conclusory allegations, which lack the factual specificity required

by Fed. R. Civ. P. 8, Iqbal, and its progeny." Id. In support of its contention that

Plaintiffs bad faith claim lacks factual specificity, Defendant cites eleven (11)

district court cases that have dismissed bad faith claims that contained bare-bones

                                          3
conclusory allegations. 1 Id. at J-4. In citing those eleven cases, Defendant most

heavily relies on Sypeck, 2012 WL 2239730 and PGT Trucking, Inc., 2011 WL

2552531 (Middle District of Pennsylvania and Western District of Pennsylvania

cases, respectively). Id. at 4-5.

         In its response, which was filed on December 27, 2018, Plaintiff argues that

its Complaint, specifically the bad faith claim, informs Defendant of the facts it

will need to defend against at trial, making the bad faith claim legally sufficient.

ECF No. 5 at 5. Plaintiff argues that it has specifically pied that Defendant has

continuously refused, without justification, to pay the benefits owed under the

Policy. Id. Plaintiff argues that under Fed. R. Civ. P. 8, it has pled sufficient

allegations against Defendant constituting Defendant's inadequate investigation

and subsequent unfounded and frivolous refusal to pay Plaintiffs claim. Id. at 7.

Plaintiff maintains that these allegations are sufficient to support a bad faith claim.

Id. Plaintiff also relies on the thirteen averments in its Complaint pertaining to bad

faith against Defendant that are set forth above. Id. at 8. According to Plaintiff,

these allegations, when read together, summarize the basis for its bad faith claim


1
 Specifically, Defendant cites the following cases: 1) Soldrich v. State Farm Fire and Cas. Co., No. 15-1438, 2015
WL 7568442 (E.D. Pa. Nov. 25, 2015); 2) Pasqualino v. State Farm Mut. Auto. Ins. Co., No. 15-77, 2015 WL
3444288 (E.D. Pa. May 28, 2015); 3) Sypeck v. State Farm Mut. Auto. Ins., 2012 WL 2239730 (M.D. Pa. June 15,
2012); 4) Blasetti v. Allstate Ins. Co., No. 11-6920, 2012 WL 177419 (E.D. Pa. Jan. 23, 2012); 5) Purcell v. State
Farm Mut. Auto. Ins. Co., No. 11-7004, 2012 WL 425005 (E.D. Pa. Feb. 10, 2012); 6) Eley v. State Farm Ins. Co.,
No. 10-5564, 2011WL294031 (E.D. Pa. Jan. 31, 2011); 7) Liberty Ins. Corp. v. PGT Trucking, Inc., 2011 WL
2552531 (W.D. Pa. June 27, 2011); 8) Pfister v. State Farm Fire and Cas. Co., 2011WL3651349 (W.D. Pa. Aug.
18, 2011); 9) Atiyeh v. Nat. Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591 (E.D. Pa. 2010); 10) Muth v. State Farm
Fire and Cas. Co., 2010 WL 3805386 (M.D. Pa. Sept. 22, 2010); and 11) Robbins v. Metropolitan Life Ins. Co. of
Connecticut, No. 08-191, 2008 WL 5412087 (E.D, Pa. Dec. 29, 2008).

                                                         4
and are wholly sufficient under Fed. R. Civ. P. 8. Id. at 9. On January 2, 2019,

Defendant filed its Reply brief, relying, again, on the notionthat "unsupported [bad

faith] allegations have been repeatedly rejected by Federal courts, in granting

motions to dismiss." ECF No. 7 at 1-2.

   III.   DISCUSSION

       1. Motion to Dismiss Standard of Review.

      A pleading must contain "a short and plain statement of the claim showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2); see also Schuchardt v.

President of the United States, 839 F.3d 336, 347 (3d Cir. 2016) ("Federal Rules of

Civil Procedure 8(a) continues to require only a 'showing' that the pleader is

entitled to relief."). "Each allegation must be simple, concise, and direct." Id. at

(d)(l). The purpose of Rule 8 is to "give the defendant fair notice of what the ...

claim is and the grounds upon which it rests." Burtch v. Mi/berg Factors, Inc., 662

F.3d 212, 220 (3d Cir. 2011) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

      When reviewing a motion to dismiss, the Court "accept[ s] as true all

allegations in plaintiffs complaint as well as all reasonable inferences that can be

drawn from them, and [the court] construes them in a light most favorable to the

non-movant." Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018)

(quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n. 27 (3d Cir. 2010)).


                                           5
"To survive a motion to dismiss,' a complaint must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face."'

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)

(quoting Twombly, 550 U.S. at 570, 127 S. Ct. 1955). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged."

Id. (quoting Twombly, 550 U.S. at 557, 127 S. Ct. 1955)). "The plausibility

determination is 'a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.'" Connelly v. Lane Const. Corp.,

809 F.3d 780, 786-87 (3d Cir. 2016) (quoting Iqbal, 550 U.S. at 679, 129 S. Ct.

1937). Twombly and Iqbal, however, do not impose a heightened pleading

requirement and the Supreme Court "also expressly disavowed the requirement

that a plaintiff plead specific facts." Schuchardt, 839 F.3d at 347 (internal

quotations omitted) (citing Boykin v. KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008)).

      Finally, courts reviewing the sufficiency of a complaint must engage in a

three-step process. First, the court "must 'take note of the elements [the] plaintiff

must plead to state a claim."' Connelly, 809 F .3d at 787 (alterations in original)

(quoting Iqbal, 550 U.S. at 675, 129 S. Ct. 1937). "Second, [the court] should

identify allegations that, 'because they are no more than conclusions, are not

entitled to the assumption of truth."' Id. (quoting Iqbal, 550 U.S. at 679, 129 S. Ct.


                                            6
1937). Third, "'[w]hen there are well-pleaded factual allegations, [the] court

should assume their veracity and then determine whether they plausibly give rise to

an entitlement to relief."' Id. (alterations in original) (quoting Iqbal, 550 U.S. at

679, 129 S. Ct. 1937). A claim may survive a motion to dismiss if it "pleads

sufficient factual allegations to raise a reasonable expectation that discovery will

reveal evidence" which supports the claim's elements. Id. at 789.

      2. Bad Faith Claim Requirements.

      For an action arising under an insurance policy, an insurer/defendant may be

liable for interest, punitive damages, court costs, and attorney fees if the insurer

acted in bad faith towards the insured/plaintiff. 42 Pa. C.S.A. § 8371. For a

plaintiff to succeed on a bad faith claim, two elements must be satisfied by clear

and convincing evidence. Klinger v. State Farm A-fut. Auto Ins. Co., 115 F.3d 230,

233 (3d Cir. 1997). The plaintiff must demonstrate that 1) "the insurer did not have

a reasonable basis for denying benefits under the policy" and 2) "the insurer knew

or recklessly disregarded its lack of reasonable basis in denying the claim." Wolfe

v. Allstate Property & Cas. Ins. Co., 790 F.3d 487, 498 (3d Cir. 2015) (citing

Terletsky v. Prudential Property & Cas. Ins. Co., 437 Pa. Super. 108, 649 A.2d

680, 688 (1994)). The Pennsylvania Superior Court has defined bad faith as:

      [A]ny frivolous or unfounded refusal to pay proceeds of a policy; it is
      not necessary that such refusal be fraudulent. For purposes of an action
      against an insurer for failure to pay a claim, such conduct imports a

                                           7
       dishonest purpose and means a breach of a known duty (i.e. good faith
       and fair dealing), through some motive of self-interest or ill will; mere
       negligence or bad judgment is not bad faith.

Id. (quoting Terletsky, 437 Pa. Super. at 688). The Third Circuit Court of Appeals

in Klinger clarified that the insurer does not need to be motivated by an improper

purpose such as ill will or self interest for a plaintiff to succeed on a bad faith

claim. Klinger, 115 F.3d at 233. Under§ 8371 bad faith claims, courts must be

aware that the underlying issue is "the manner in which insurers discharge their

duties of good faith and fair dealing during the pendency of an insurance claim."

Wolfe, 790 F.3d at 499 (emphasis in original) (quoting Berg v. Nationwide Mut.

Ins. Co., 2012 Pa. Super. 88, 44 A.3d 1164, 1177 (2012)). "Bad faith claims are

fact specific and depend on the conduct of the insurer vis avis the insured."

Candia v. Erie Ins. Exchange, 2006 Pa. Super. 92, 899 A.2d 1136, 1143 (2006).

      3. Analysis.

      In the instant matter, Plaintiffs allegations are sufficient to survive

Defendant's Motion to Dismiss. Defendant's position that Plaintiffs Complaint is

factually insufficient to support a bad faith claim, in this Court's view, is

unfounded. Rule 1 explicitly states that the Federal Rules of Civil Procedure

should be employed to "secure the just, speedy, and inexpensive determination of

every action and proceeding." Fed. R. Civ. P. 1. Rule 8's purpose, as described

above, is simply to give a defendant fair notice of what the plaintiffs claim is and

                                            8
the grounds it rests on. See supra at 5. If Defendant's arguments were to prevail,

Plaintiff would be unjustly prevented from pursing a bad faith claim.

       The Court is cognizant that a complaint must contain sufficient factual

allegations that states a claim that is plausible on its face, see supra at 6; however,

the Court must also use its judicial experience and common sense when analyzing

a motion to dismiss, see id. In the context of breach of insurance contract claims

that also contain a count for bad faith, the Court must do away with a robotic

reading of Twombly and Iqbal and instead use its common sense when addressing

whether a bad faith claim can survive a motion to dismiss. When the Court applies

its common sense in analyzing a bad faith claim, here, it becomes apparent that

Plaintiffs bad faith claim survives Defendant's Motion to Dismiss.

      First, bad faith claims are inherently intertwined with breach of insurance

contract claims. If an insurance company denies a claim and a plaintiff truly

believes it was unreasonable, then a bad faith claim only logically follows the

underlying breach of contract claim. Plaintiff pleading facts pertaining to the

breach of contract are also facts that suggest the denial was unreasonable, which

goes to satisfying the first element of a bad faith claim under § 83 71. Although

there is a logical connection between a breach of contract and bad faith claim, it is

virtually impossible for a plaintiff to know whether a defendant insurance company

actually acted in bad faith when denying the plaintiffs claim. This pertains to the


                                           9
second element of a bad faith claim under § 83 71. A plaintiff is not in a position to

specifically factually plead the second element because those facts go to the

insurer's state of mind. This information is clearly not available to a plaintiff at the

time of the filing of the complaint.

       This is an obstacle that a plaintiff may never overcome because the

defendant holds the evidence of bad faith. The bad faith aspect of an insurance

matter will never fully materialize to a plaintiff until discovery is completed. The

only aspect of a bad faith claim that a plaintiff can legitimately plead that is within

its purview is the length of time the insurance company took to deny the plaintiffs

claim. Other than the length of time, a plaintiff will never know whether a denial

was done in bad faith, i.e., whether the insurance company denied the plaintiffs

claim knowing it did not have a reasonable basis to do so. The crucial

undiscovered facts would only show themselves in discovery. It is inequitable for

an insurance company to hold all the facts pertaining to a bad faith claim and then

move to dismiss the bad faith claim because the plaintiff did not have access to

specific facts to plead bad faith.

      Secondly, if a bad faith claim survives a motion to dismiss, there would no

greater burden on the parties. The discovery needed to flesh out a breach of

insurance contract claim is the same discovery needed to investigate the related

bad faith claim. There would be no extra discovery nor any extra costs on the


                                          10
parties in order to determine whether the insurer acted in bad faith. As mentioned

above, the plaintiff relies heavily on this discovery to prove a bad faith claim

because the specific factual information needed to prove a bad faith claim will not

be known to a plaintiff until discovery is exchanged. This concept of no greater

burden is in line with Rule 1's guidance to ensure the inexpensive and speedy

determination of every proceeding. See supra at 8. Furthermore, ifthe insurance

company did not act in bad faith, then it can move to dismiss the bad faith claim at

the summary judgment stage after discovery has been completed.

      Third, when pleading a bad faith claim in conjunction with a breach of

insurance contract claim that is sufficiently pied, the defendant is on notice as to

what needs to be defended. A bad faith claim in conjunction with the breach of

contract claim does not change the facts or issues of the case. On the contrary,

facts in a complaint alleging a breach of insurance contract normally support a

plaintiffs allegation that the defendant acted in bad faith. These facts properly put

the defendant on notice as to what it needs to defend against. This is the

underlying requirement of Rule 8.

      Fourth and finally, "judging the sufficiency of a pleading is a context-

dependent exercise." West Penn Allegheny Health System, Inc. v. UPMC, 627

F.3d 85, 98 (3d Cir. 2010). "Some claims require more factual explication than

other to state a plausible claim for relief." Id. An insurance bad faith claim is in


                                          11
the category of claims that require less factual explication. Moreover, each bad

faith claim should be analyzed according to the potential facts available to the

plaintiff at the time of the filing of the complaint and must depend on the context

of each case.

       In the instant matter, Plaintiff is not alleging that Defendant's "failure to

immediately accede to a demand for the policy limit ... amount[ed] to bad faith."

Smith v. State Farm Mut. Auto. Ins. Co., 506 F. App'x 133, 137 (3d Cir. 2012).

Plaintiff's Complaint generally pleads bad faith. Plaintiff pleads that it suffered

damages to the insured property that was covered under the Policy and promptly

notified Defendant of the damages. ECF No. 1 at iii! 4-5. Plaintiff further pleads

that "Defendant, despite demands for benefits under the Policy, has refused,

without legal justification or cause, and continues to refuse, to pay Plaintiff monies

owed for the damages suffered as a result of the loss." Id. at 15 ii 6. In a situation

such as the present one, those are the factual allegations Plaintiff can plead

pertaining to bad faith. Because these allegations are not conclusory, they are

entitled to the assumption of truth. Connelly, 809 F.3d at 787. Therefore, based on

Plaintiff's allegations, the Court, at this stage, assumes that the damages to

Plaintiff's insured property were covered under the Policy with Defendant and

Defendant refused to pay monies owed to Plaintiff as a result of the damages.




                                           12
       Although the factual allegations can be considered broad and not very

specific, they nonetheless support a bad faith claim because of the Court's

responsibility to draw reasonable inferences from well-pled factual allegations.

See Wolfe, 790 F.3d at 498; Bistrian v. Levi, 696 F.3d 352, 358 n.l (3d Cir. 2012)

("[The Court] must accept as true all well-pled factual allegations as well as all

reasonable inferences that can be drawn from them, and construe those allegations

in the light most favorable to the plaintiff." (emphasis added) (citing Mayer v.

Belichick, 605 F.3d 223, 229-30 (3d Cir. 2010))). Plaintiffs factual allegations, in

conjunction with the allegations pertaining to bad faith conduct, support the

reasonable inference that Defendant knew it lacked a reasonable basis to deny

Plaintiffs claim, thereby acting in bad faith when it denied Plaintiffs claim. See

Regine/la Const. Co. v. Travelers Cas & Sur. Co. ofAmerica, 971 F. Supp. 2d 4 70,

475 (W.D. Pa. 2013) ("[T]he Court may draw inferences only to the extent that

they are supported by or are consistent with the well-pleaded factual allegations;

where the plaintiffs inferences would contradict the well-pleaded factual

allegations, the Court cannot accept them."). The reasonable inference, here,

shows that Plaintiff is entitled to the requested relief. The allegations in Plaintiffs

Complaint also raise a reasonable expectation that discovery will uncover proof

that Defendant acted in bad faith. See Connelly, 809 F.3d at 789. Because the

factual allegations in Plaintiffs Complaint allow the Court to infer that Defendant


                                           13
acted in bad faith in refusing to pay Plaintiff monies owed under the Policy,

Plaintiffs bad faith claim survives Defendant's Motion to Dismiss.

   IV.   CONCLUSION

      For the reasons set forth above, Defendant's Motion to Dismiss is denied.

The Court will issue an appropriate order in conjunction with this Opinion.



                                                    BY THE COURT:

Dated:




                                         14
             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


1009 CLINTON PROPERTIES, LLC,                      CIVIL ACTION
          Plaintiff,

v.                                                 No. 18-5286

STATE FARM FIRE AND CASUALTY
COMPANY,
        Defendant.

                                      ORDER

      AND NOW, this    4th   day of March 2019, upon consideration of Defendant's

Motion to Dismiss (ECF No. 4), Plaintiffs Response thereto (ECF No. 6), and

Defendant's Reply (ECF No. 7) and in accordance with the Court's accompanying

Opinion, it is hereby ORDERED and DECREED that Defendant's Motion to

Dismiss (ECF No. 4) is DENIED. Defendant must file an answer to Plaintiffs

Complaint on or before March 18, 2019.

                                                   BY THE COURT:




                                                   CHAD
